LEWIS, J.
(dissenting).
I dissent. The degree of care exacted from municipal authorities by this decision is altogether out of proportion to the standard dictated by ordinary prudence. If a depression to the extent of one inch and a quarter of a hexagonal cement block constitutes a dangerous sidewalk, then any depression or slight projection is dangerous. If it is negligence to permit such unevenness at the entrance to a store, it is likewise negligent to permit it in the middle of the sidewalk anywhere in the business part of the city; and, if in the business portion, why' not in the residence district? Should a person be required to exercise more care in stepping from an uneven block to his private sidewalk than when stepping from the walk into a store downtown? One may count such depressions, projections, and inequalities by the hundred all along the business as well as the residence streets in this and other cities. Common prudence never has required any such limit ás is set down by the decision in this case. The time may come when the people will require that degree of perfection in respect to streets and *40walks which is adopted in public parks or in the private grounds' of the wealthy, but, according to the standard-now prevailing, by common consent the wayfarer should assume the responsibility and risk of danger to be encountered in walking into the yawning gulf of destruction presented by a cement block in the sidewalk depressed on one side to the extent of an inch and a quarter. Those who care to know what the courts have said on the subject may read with profit: Raymond v. City, 6 Cush. 524; Jackson v. City, 121 Mich. 279, 80 N. W. 8; Morris v. City, 195 Pa. St. 372, 45 Atl. 1068; Haggerty v. City, 95 Me. 374, 50 Atl. 55; Weisse v. City, 105 Mich. 482, 63 N. W. 423; Beltz v. City, 148 N. Y. 67, 42 N. E. 401; Morgan v. City, 91 Me. 566, 40 Atl. 545; Tubesing v. City, 51 App. Div. (N. Y.) 14, 64 N. Y. Supp. 399; and Getzoff v. City, 51 App. Div. (N. Y.) 450, 64 N. Y. Supp. 636.